DETAILED ACTION
	In Reply filed on 03/10/2022, claims 1-4, 7-12, and 14-20 are pending. Claims 1, 7-8, 11-12, and 14 are currently amended. Claims 5-6 and 13 are canceled, and no claim is newly added. Claims 1-4, 7-12, and 14-20 would be considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claims 9, 14, and 15 recite the phrase “optionally.” The phrase means that a following limitation of the phase may not be necessary.  For the purpose of examination, the phrase and the following limitation would be interpreted as a negative limitation without any meaning. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura Kelly and agreed upon on 04/27/2022.

The application has been amended as follows: 
Claim 1. (Currently Amended) An apparatus useful for producing at least one object having a contoured surface portion from a light [[-]] polymerizable resin, said apparatus comprising: 
(a) a window containing an inhibitor of polymerization, on which window a coating of the light polymerizable resin can be placed, with said inhibitor of polymerization forming a first dead zone of unpolymerizable resin in the light polymerizable resin; 
(b) a polymerizing light source operatively associated with said window and positioned for projecting polymerizing light through said window; and 
(c) a controller operatively associated with said light source and configured to pattern and project said polymerizing light at a first light dosage sufficient to form the object in the light polymerizable resin under stationary conditions, while spatially modulating the first light dosage so that the first dead zone is spatially contoured in thickness, to produce a first contoured surface portion on each said object, which first contoured surface portion is in contact with the first dead zone of unpolymerizable resin, 
wherein the window comprises a first window, the apparatus further comprising a second window facing said first window and configured for contacting said light polymerizable resin, said second window containing said inhibitor of polymerization.
Claim 3. (Currently Amended) The apparatus of claim 1, wherein said first window comprises a fluoropolymer.

Claim 4. (Canceled) 

Claim 9. (Currently Amended) The apparatus of claim 1, wherein said first window, and optionally said second window, comprises a light responsive polymer layer configured for contacting said light polymerizable resin .

Claim 10. (Currently Amended) The apparatus of claim 1, further comprising: 
a probe light source configured for projecting probe light through said object; and 
a detector configured for detecting said probe light having passed through said object; 
with said controller configured to modify said  polymerizing light in response to deviations in said probe light from that expected to be imparted to said detector on passing through said object to correct potential distortions in said object.

Claim 11. (Currently Amended) A method of producing at least one object having a contoured surface portion, comprising: 
(a) providing a first window containing an inhibitor of polymerization, 
(b) coating said first window with a light [[-]] polymerizable resin under conditions in which said inhibitor passes into a portion of said light polymerizable resin and thereby forms a first dead zone of unpolymerizable resin contacting said first window; 
(c) exposing said light polymerizable resin to patterned polymerizing light through said first window at a first light dosage sufficient to form said object in said light polymerizable resin under stationary conditions, while 
(d) spatially modulating said first light dosage so that said first dead zone is spatially contoured in thickness to produce a first contoured surface portion on each said object, which the first contoured surface portion is in contact with said first dead zone of unpolymerizable resin, 
(e) contacting a second window to said resin in a position opposing said first window, said second window containing an inhibitor of polymerization, under conditions in which said inhibitor of said second window passes into a portion of said light polymerizable resin and forms a second dead zone of unpolymerizable resin contacting said second window; and 
(f) further exposing said light polymerizable resin to patterned polymerizing light through said second window at a second light dosage sufficient to further form said object in said light polymerizable resin under stationary conditions; while 
(g) spatially modulating said second light dosage so that said second dead zone is spatially contoured in thickness to produce a second contoured surface portion on said object, which said second contoured surface portion is in contact with said second dead zone of unpolymerizable resin.

Claim 14. (Currently Amended) The method of claim 11, wherein said exposing step (c) is carried out with: 
(i) a single pulse of patterned polymerizing light, which pulse is spatially modulated in intensity, duration, or a combination thereof, or 
(ii) a plurality of pulses of patterned polymerizing light, which pulses are spatially modulated in intensity, duration, frequency, or a combination thereof; or
(iii) a focused beam of polymerizing light, which the focused beam is optionally focused on an edge portion of object during production thereof.

Claim 15. (Currently Amended) The method of claim 11, wherein said first window, and optionally said second window, comprises a light responsive polymer layer configured for contacting said light polymerizable resin , and optionally wherein said method further comprises exposing each said light responsive polymer layers of said first window and said second window to patterned controlling light to selectively contour the first contoured surface and the second contoured surface¸ respectively .

Claim 16. (Currently Amended) The method of claim 11, further comprising: 
further exposing said object to probe light during said exposing step (c); 
detecting said probe light after having passed through said object; and 
modifying said  polymerizing light through said first window in response to deviations in said probe light from that expected to be imparted to said detector on passing through said object to correct potential distortions in said object during said exposing step (c).

Claim 17. (Currently Amended) The method of claim 11, wherein said first window[[,]] and said second window  comprise[[s]] an oxygen-permeable polymer.

 (END)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, DeSimone (US 20170113416 A1) teaches all the claimed limitations (see pages 6-9 of the Office Action mailed on 11/10/2021) but does not specifically teach that “the apparatus further comprising a second window facing said first window and configured for contacting said light polymerizable resin, said second window containing said inhibitor of polymerization.”  
Regarding claim 11, DeSimone (US 20170113416 A1) teaches all the claimed limitations of steps (a) – (d) (see pages 11-13 of the Office Action mailed on 11/10/2021) but does not specifically teach at least that “contacting a second window to said resin in a position opposing said first window, said second window containing an inhibitor of polymerization, under conditions in which said inhibitor of said second window passes into a portion of said light polymerizable resin and forms a second dead zone of unpolymerizable resin contacting said second window.”  
DeSimone teaches that the window (build plate 15 having permeable or semi-permeable build surface) comprises a first window (build plate 15) (¶ [0099], ¶ [0101]: the semipermeable member can be made of any suitable material that is optically transparent at the relevant wavelengths – i.e., an optically transparent window), but does not specifically teach that the apparatus further comprises a second window facing said first window and configured for contacting said light polymerizable resin, and said second window containing an inhibitor of polymerization.
No prior art teaches, suggests, or motivates the deficiency.  Thus, claims 1 and 11 are allowed, and claims 2-3, 7-10 and claims 12 and 14-20 are allowed as being dependent from claims 1 and 11, respectively. Of note, claim 4 is canceled in the Examiner’s Amendment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726